                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

SABRINA ANDERSON                                                         PLAINTIFF

V.                             NO. 5:19-CV-00328-BRW

TIMOTHY LEARNARD, et al.                                              DEFENDANTS

                                     JUDGMENT

     Based on the order entered today, this case is DISMISSED without prejudice.

     IT IS SO ORDERED this 18th day of October, 2019.



                                                Billy Roy Wilson_________________
                                                UNITED STATES DISTRICT JUDGE
